THE STATE OF TEXAS
                                         MANDATE
TO THE 170TH DISTRICT COURT OF MCLENNAN COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 24th
day of September, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

 Lowell Merritt, Appellant                                    No. 06-15-00047-CV

                    v.                                        Trial Court No. 2015-2602-4

 James Andrews, Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant, Lowell Merritt, pay all costs of this appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 28th day of December, A.D. 2015.

                                                               DEBRA K. AUTREY, Clerk